217 P.3d 1159 (2009)
STATE of Washington, Respondent,
v.
Eric H. HUFFERD-OUELLETTE, Petitioner.
No. 82883-1.
Supreme Court of Washington.
September 9, 2009.

ORDER
¶ 1 Department II of the Court, composed of Chief Justice Alexander and Justices Madsen, Chambers, Fairhurst and Stephens, considered this matter at its September 8, 2009, Motion Calendar and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petitioner's Motion to Modify the Commissioner's Ruling is granted and the Motion for Discretionary Review is granted. It is further ordered that the order transferring this case to the Court of Appeals is vacated and the case is remanded to the trial court to resolve the merits of the motion to vacate the judgment and sentence.
/s/ Gerry L. Alexander
CHIEF JUSTICE